THE THIRTEENTH COURT OF APPEALS

                                   13-13-00332-CV


                        CITY OF MCALLEN
                                v.
 SUZANNE AND NELSON LEWIS, JOSE SALAS, DON DESHAZO, RUTH BOSTICH,
                       AND ANGELICA VELA


                                   On Appeal from the
                     389th District Court of Hidalgo County, Texas
                            Trial Cause No. C-0790-13-H


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

February 13, 2014